Citation Nr: 1514989	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-14 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for gastrointestinal disorders (claimed as gastroesophageal reflux disease (GERD), and, if so, whether service connection is warranted. 

2.  Entitlement to an increased rating for minimal arthritis, left knee, currently rated at 10 percent disabling.

3.  Entitlement to service connection for a psychiatric disorder, to include 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 28, 1978 to September 1, 1978.  He served in the New Mexico Army National Guard from March 1978 to October 1985, and reenlisted in 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision which denied a disability rating in excess of 10 percent for left knee disability, and a January 2011 rating decision which denied service connection for PTSD.  As to the issue of service connection for GERD, the Regional Office (RO) certified that issue as being on appeal from a January 2011 rating decision.  Upon further review, the Board determined the Veteran properly appealed an August 2009 rating decision (which was issued in response to a June 2009 claim to reopen).  Notice of that decision was sent to him on August 21, 2009, and his notice of disagreement was received within one year, on August 26, 2009.  A subsequent rating decision was issued in September 2009, and a statement of the case was issued on March 28, 2011.  The Veteran's substantive appeal was received within 60 days, on April 4, 2011.

In January 2012, the Veteran testified via travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This case was previously before the Board in March 2014.  The Board requested that the Veteran be provided with a VA examination to address the level of severity of his left knee disability and the etiology of his gastrointestinal disorders.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the GERD claim was remanded without reopening; accordingly, the issue of whether new and material evidence has been submitted is still before the Board.

In its March 2014 decision, the Board also denied entitlement to service connection for PTSD.  The Veteran appealed that part of the Board's decision, and in a Joint Motion for remand (JMR) granted by the United States Court of Appeals for Veterans Claims (Court) in January 2015, the parties agreed to vacate and remand the part of the March 2014 Board decision that denied entitlement to service connection for PTSD.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed decision dated in March 2005, the RO denied a claim for entitlement to service connection for GERD on the basis that there was no evidence of a current diagnosis for gastrointestinal disorders.

2.  The evidence received since the RO's March 2005 decision relates to the existence of a current gastrointestinal disorder, and raises a reasonable possibility of establishing the Veteran's claim.

3. The Veteran's current gastrointestinal disorders are not related to service.

4.  The Veteran's service-connected left knee disorder is manifested by flexion to no worse than 75 degrees; extension to no worse than 10 degrees; complaints of pain, swelling, and a feeling of instability; and a diagnosis of arthritis; ligament laxity, instability, and subluxation or dislocation have not been shown.


CONCLUSIONS OF LAW

1. The March 2005 rating decision that denied service connection for gastrointestinal disorders is final.  38 U.S.C.A. § 7105(c) (2014); 38 C.R.F. § 20.1103 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for gastrointestinal disorders have been met.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156(A) (2014).

3.  The criteria for service connection for gastroesophageal reflux disease have not been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for a disability rating in excess of 10 percent for minimal arthritis, left knee have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In a March 2005 decision, service connection for GERD was denied.  The Veteran neither appealed that decision nor submitted new and material evidence within the one year appeal period, and the rating decision therefore became final.  See 38 U.S.C.A. § 5103, 5103A, 7105 (2014); 38 C.F.R. § 3.156(b), 20.302, 20.1103 (2014).

The Veteran's application to reopen his claim for service connection for GERD was received in June 2009.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The March 2005 rating decision denied service connection for GERD on the basis that there was no evidence of a definitive diagnosis of that condition or onset during a period of active duty, active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Therefore, new and material evidence would consist of evidence that the Veteran has a current gastrointestinal disorder.  

Since the March 2005 rating decision, evidence received by VA includes statements by the Veteran that he experienced acid reflux and cramping after being released from the hospital in 1997, and medical records showing diagnosis of esophagitis, non-erosive gastritis, and diverticulosis.  In accordance with the March 2014 Board decision, the Veteran was provided with a VA examination and the examiner determined that he was diagnosed with GERD in 2008, and that he currently has the signs and symptoms consistent with GERD.  The Board finds that this evidence is new and material, and serves to reopen the claim.

The Board must now consider whether the Veteran will be prejudiced if it proceeds to consider his claim for service connection for gastrointestinal disorders on the merits. Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that a supplemental statement of the case was issued in September 2014, in which the RO decided the claim on the merits, even though the claim had not been reopened by the Board.  Therefore, the Veteran's claim has effectively been considered in the first instance by the AOJ.  Additionally, the Veteran has submitted statements and evidence on the merits of his claim, to include testifying at a Board hearing.  The Veteran was also provided notice of the evidence the VA required for development of his claim in December 2003.  A letter to the Veteran dated in June 2009 specifically notified the Veteran as to what evidence was needed to reopen his claim.  In light of the ample development of the Veteran's claim, he is not prejudiced by the Board's adjudication of the claim for service connection for gastrointestinal disorders.

II. Service Connection for Gastrointestinal Disorders

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran claims service connection for GERD.  The Veteran's service treatment records show that while on active duty for training, he awoke the night of August 5, 1997, with severe stomach pain and was referred to the hospital for evaluation.  The impression at the hospital was of abnormal bowel gas pattern with multiple air fluids levels.  As discussed above, the Veteran has been diagnosed with several gastrointestinal disorders.  Accordingly, the Board does not dispute that the Veteran experienced an abdominal problem during service, and currently has a disability for VA purposes.  Therefore, the dispositive question is whether his current disorders are related to service.

The Veteran was provided with a VA examination in February 2005, in relation to a claim for service connection for, inter alia, abdominal pain.  He reported daily heartburn, and stated that two or three times a week he had upper epigastric pain that was crampy in nature and could last for a few hours.  Upon examination, the examiner noted that the Veteran's abdomen was soft, and there was no guarding, rebound, masses, hepatosplenomegaly, or tenderness to palpitation.  The examiner concluded that there was insufficient evidence to warrant a diagnosis of any acute or chronic medical condition.

The Veteran was provided with a VA examination in September 2014 to specifically determine the etiology of his GERD.  The examiner obtained the Veteran's medical history, noting that the Veteran was hospitalized during service for severe abdominal pain, diagnosed with acute gastroenteritis and UTI, and was treated with antibiotics and IV fluids.  The Veteran reported experiencing heartburn and reflux since that day, and taking over the counter mediations (OTCs).  However, the examiner noted that there was no documentation of OTCs prior to 2008.  Diagnostic imaging from 2008 showed esophagitis, diverticulosis, and previous diverticulitis.  Finally, the examiner noted that the Veteran was diagnosed with GERD in 2008, and was currently taking Pantoprazole for his symptoms.  Upon examination, the Veteran denied any weight loss, GI bleed, or symptoms of anemia.  He did not have esophageal stricture, spasm, or diverticula.  There were no other significant diagnostic test findings or results.  The Veteran reported that his esophageal conditions did not impact his ability to work.  The examiner remarked that the Veteran had the signs and symptoms of GERD, and his symptoms were controlled with PPI.  

Following review of the claims file and the Veteran's medical records, and an in-person clinical interview of the Veteran, the VA examiner concluded that the Veteran's gastrointestinal disorders are not related to service.  In support of his conclusion, the VA examiner explained that the Veteran's medical records did not show clinic visits for evaluation or treatment for GERD immediately before or after the hospital visit in service, nor evidence of chronic abdominal or esophageal condition during service.  There was no documentation of use of over the counter medications prior to 2008.  Additionally, the examiner explained that as to the Veteran's diverticulitis, the prevalence of that disorder for a person under the age of 40 is less than 20 percent.  Additionally, the examiner explained that diverticulitis is a chronic condition marked by episodes of bleeding, severe abdominal pain, and fever.  These symptoms were absent from the Veteran's file following his hospitalization in service.

The Board finds that the September 2014 VA examiner's findings and opinion constitute competent and credible evidence that the Veteran's gastrointestinal disorders are not related to service.

The Veteran's medical records are consistent with, and therefore supportive of, the September 2014 VA examiner's findings.  Private medical records submitted by the Veteran show that he underwent an upper endoscopy in March 2008 due to complaints of epigastric pain and reflux symptoms.  The procedure revealed Grade A esophagitis in the gastroesophageal junction, as well as congestion and erythema in the antrum, which was compatible with non-erosive gastritis.  There was an otherwise normal EGD to the second part of the duodenum.  It was recommended that the Veteran follow anti-reflux measures and take Prilosec.  A colonoscopy report from August 2008 showed multiple diverticula with medium openings in the whole colon, indicating moderate diverticulosis.  There was also mild narrowing in the sigmoid colon, indicating prior diverticulitis.  The Veteran presented to the VA medical center in El Paso in March 2009 to establish care.  At that appointment, the Veteran complained of heartburn and acid reflux.  Anti-reflux measures discussed with the Veteran.  

Finally, the Board has considered the Veteran's testimony in support of his claim.  During his January 2012 Board hearing, the Veteran related the circumstances regarding his hospitalization in 1997 for abdominal pain.  He also testified that he was not diagnosed with any condition at that time; rather, his doctors told him that he was dehydrated.  After that incident, he experienced a lot of acid reflux and heartburn, and self-medicated by taking OTCs such as Rolaids and Tums.  Although the Veteran tried to treat his condition himself, he eventually sought treatment in 2008.

The Board finds that the weight of the evidence shows that the Veteran's current gastrointestinal disorders are not related to service.  Although the Veteran claims that he experienced heartburn and acid reflux following his hospitalization in service, there is no evidence of treatment or diagnosis of a gastrointestinal disorder until 2008, more than a decade after he claims his symptoms first began.  The Board does not consider this lack of evidence dispositive in and of itself; however, the Board is entitled to consider this delay in seeking treatment and reporting symptoms as a factor in determining whether a disease or injury in service resulted in chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds the absence of treatment particularly probative in light of the lack of findings by the February 2005 VA examiner sufficient to render a diagnosis.

Additionally, the only evidence supportive of the Veteran's claim for entitlement to service connection are his own statements that his current gastrointestinal disorders are related to service.  However, while the Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology, the Board finds that the reasoned opinion of those with expertise, particularly that of the February 2005 and September 2014 VA examiners, outweigh those of a layperson, such as the Veteran.  The VA examiners have education, training, and experience on these matters that the Veteran is not shown to have.  Therefore, the Board finds that the Veteran's opinion that his gastrointestinal disorders are related to service is less probative than the opinions of the VA examiners.

In sum, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for gastrointestinal disorders.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (2014).

III.  Increased Rating for Left Knee Disability

The Veteran is seeking a higher disability rating for his service-connected left knee disability, which is currently evaluated at 10 percent disabling under Diagnostic Code 5260, effective December 10, 2003.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating the musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Painful motion may be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in, and is rated at the same level as functional loss where motion is impeded.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Schafrath, 1 Vet. App. at 592; VAOPGCPREC 9-98.

The Diagnostic Codes relevant to the knee disabilities are 5003, 5010, and 5055, and 5256-5261.  As mentioned above, the Veteran is currently rated at 10 percent under Diagnostic Code 5260, for motion that is accompanied by pain.

The Veteran was provided a VA examination in August 2008 to assess the severity of his left knee disability.  The Veteran complained of constant mild ache along the medial and infrapatellar region of his knee, as well as swelling, fatigability, lack of endurance, locking and a feeling of giving way.  He also reported flare-ups of moderate pain, caused by walking.  The Veteran treated his pain with Vicodin, which he also took for his back pain.  The Veteran denied use of a knee brace, cane or crutches for walking.  Range of motion testing showed flexion to 90 degrees with evidence of pain at 80 degrees, and extension to 5 degrees with evidence of pain at 10 degrees.  The examiner noted that the limitation of motion was associated with the current acute exacerbation of lumbar spine problems, specifically radiation of lower back pain into the left knee, and therefore did not reflect the actual functional status of the left knee.  The Veteran had tenderness along the lateral and medial aspect, as well as the suprapatellar region, as well as patellar grind.  There was no swelling or erythema.  The knee was found to be stable, as evidenced by negative anterior and posterior drawer tests, Lachman's, McMurray's, and varus/valgus stress tests.  Diagnostic imaging showed minimal arthritis in the left knee.

The Veteran received a comprehensive knee examination from his private physician in December 2009.  The Veteran reported that he experienced pain 75-100 percent of the time, at a level of 5/10.  He reported that his pain could be aggravated to 10/10 with climbing stairs, standing for long periods of time, walking, and excessive bending.  The Veteran had received a cortisone shot for his knee the month prior, which helped significantly with the pain but did not help with walking or the feeling of instability.  Upon examination, the physician noted muscle atrophy in all muscle groups in the Veteran's left lower extremity and tenderness to palpation of the Veteran's knee.  Muscle strength testing was noted to be 3/5.  The Veteran was unable to exhibit knee jerk and ankle jerk reflexes.  He was also unable to squat or balance on one leg.  Range of motion testing revealed flexion to 75 degrees, with evidence of moderate to severe pain, and full extension.  Finally, the physician noted that there was mild grade 1 laxity due to anterior glides of the tibia on the femur and a positive patellar apprehension test.

The Veteran was afforded another VA examination in April 2014.  He described such symptoms as constant pain (4/10) with exacerbations (8/10) during prolonged walking and stair climbing.  The Veteran also reported having severe pain after he first stands up after a prolonged rest.  The examiner noted prior diagnoses of degenerative joint disease and chondromalacia patella.  Range of motion testing showed flexion to 110 degrees, and extension to zero degrees.  There was no objective evidence of pain observed at any point, or any additional limitation after repetitive use.  However, the examiner noted that the Veteran experienced less movement than normal and pain on movement following repetitive motion.  There was no evidence of pain to palpation, however the examiner noted positive patellar compression test, indicating possible patella-femoral syndrome due to chondromalacia patella.  Muscle strength and joint stability tests were all normal, though the Veteran was noted to use a brace for knee stability.  He was also noted to use a cane, but stated that the cane was for back pain and episodes of vertigo.  There was no evidence of recurrent patellar subluxation/dislocation, meniscal conditions, or other joint problems.  As to impact on work, the Veteran cannot stand or walk for prolonged periods of time due to pain.  Diagnostic imaging showed worsening arthritis compared to 2008.  Additional loss due to flare-ups could not be determined as the Veteran was not having a flare-up during the examination.

The Veteran's private and VA treatment records show that, during the time on appeal, his knee disability was primarily manifested by pain, rated on average at 5/10, and occasional tenderness to palpation and a feeling of his knee giving way.  During this time, the Veteran consistently used a knee brace and cane to assist in walking.  Diagnostic imaging from December 2009 showed no collateral ligament, cruciate, or menisci injuries.

During his January 2012 Board hearing, the Veteran testified that he went to physical therapy for approximately two months for his knee.  He was also issued knee braces and a cane for instability, which he has experienced since 2008.  He has not had any falls because of his knee, but has had a lot of "near falls."  He also testified that he believes his knee condition has gotten worse since 2008.

The Board finds a higher rating is not warranted for any time during the appeal period.  The Veteran is currently rated at 10 percent under Diagnostic Code 5260.  In order to warrant the next higher rating for the Veteran's left knee disability, the evidence must show the following:

* knee ankylosis in a favorable angle (30 percent rating under DC 5256);
* flexion limited to 30 degrees (20 percent rating under DC 5260); or
* extension limited to 15 degrees (a 20 percent rating under DC 5261).

The Board will also consider whether he is entitled to separate ratings under the diagnostic codes relevant to the knee disabilities (5003, 5010, and 5257-5261).

Initially, the Board finds that ankylosis (fixation) of the left knee is not shown, and therefore a higher rating under Diagnostic Code 5256 is not warranted.  Further, the evidence does not support a higher rating for limitation of flexion or extension.   As noted above, during the appeal period the Veteran had limitation of flexion to no worse than 75 degrees, and extension to no worse than 10 degrees, even when considering the limitation of motion caused by pain.  See DeLuca v. Brown, 8 Vet. at 207; VAOPGCPREC 9-98.  The Board acknowledges that limitation of extension to 10 degrees during the November 2008 VA examination raises the possibility of a compensable rating under Diagnostic Code 5261.  However, the VA examiner determined that it was not an accurate reflection of the actual functional status of the left knee, since the Veteran was experiencing an acute exacerbation of his lumbar spine problems.  Accordingly a higher rating is not warranted under either Diagnostic Code 5260 or 5261 at any time during the appeal period.

Next, the evidence does not support a separate compensable rating under Diagnostic Code 5257, as there is no indication of lateral instability or recurrent subluxation as contemplated under that diagnostic code, nor does there appear to be the near equivalent of such symptomatology.  First, the Veteran does not contend, nor does the record show, that he experiences subluxation.  Instead, the Veteran complains of a feeling of instability.  While the Veteran is competent to report the symptoms of his knee disability as he perceives them, the term "instability" can have multiple meanings, including instability in the normal plane of motion of the joint (i.e., weakness, buckling, giving way).  When describing his knee instability, the Veteran has stated that his knee "gives way." Diagnostic Code 5257 explicitly refers to "lateral instability," which is a specific type of instability demonstrated by clinical testing for ligament laxity, such as Lachman's, McMurray's and drawer tests, as well as varus and valgus stress testing.  

The objective medical testing shows that ligamentous testing has been consistently normal, and medical examiners have repeatedly found no clinical evidence of knee instability.  Therefore, the Board considers the Veteran's observations of instability as the equivalent to giving way, and not the lateral instability as contemplated by Diagnostic Code 5257.  The medical records documenting the lack of instability are more probative than the Veteran's description of his symptomatology on the question of whether instability, as defined by the rating code, is manifested.  Thus, in light of the consistently negative findings on ligamentous testing and conclusions by medical examiners that there was no subluxation and lateral instability, the Board finds that weight of the medical evidence goes against a finding that the Veteran has subluxation and lateral instability in his left knee.

The Board finds that Diagnostic Codes 5055, 5259, 5262, and 5263 do not apply, as there is no evidence of knee replacement, meniscectomy, impairment of the tibia and fibula, or genu recurvatum.

The Board notes that the Veteran has degenerative arthritis in his left knee and has considered whether a separate 10 percent rating may be assigned under Diagnostic Code 5003.  In this case, although the evidence demonstrates that the Veteran experiences pain as a result of his degenerative arthritis, the Board finds that the symptom of pain is reasonably contemplated and has been addressed in the rating assigned under Diagnostic Code 5260.  Assignment of a separate rating for arthritis under Diagnostic Code 5003 and 38 C.F.R. § 4.59 would constitute pyramiding as the Veteran would essentially be getting two ratings that compensate for his left knee pain.  See 38 C.F.R. § 4.14 (2014). Accordingly, the Board finds that separate ratings under Diagnostic Codes 5260 and 5003 are not warranted.

The Board acknowledges that the Veteran believes his knee disability to be of great severity.  However, the Board finds that his statements are supportive of a 10 percent rating.  The Veteran primarily described his symptoms as pain, swelling, and a feeling of giving way.  Such symptomatology is consistent with the ratings the Board has assigned.  The Board also acknowledges the Veteran's representative's assertions that under 38 C.F.R. § 4.40, functional loss or weakness due to pain is deemed a serious disability, and therefore the Veteran is entitled to 30 percent rating for "severe" impairment.  However, the Veteran's representative mischaracterizes the language of 38 C.F.R. § 4.40.  It is not the entire joint that is considered seriously disabled, rather the use of that part that is painful.  For example, during the 2008 VA examination, the Veteran demonstrated flexion to 90 degrees, with evidence of pain occurring at 80 degrees.  Although the Veteran was able to actually extend his leg to 90 degrees, the Board considers the painful motion occurring between 80 and 90 degrees to be seriously disabling, and therefore considers extension to be limited to 80 degrees for rating determinations.  Such is the purpose of 38 C.F.R. § 4.59.  See also Deluca, 8 Vet. App. at 207.

IV.  VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in December 2003, August 2008, June 2009, April 2010, and May 2010 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was provided with VA examinations in February 2005, August 2008, April 2014, and September 2014.  The Veteran and his representative expressed disagreement with the April 2014 examiner's opinion, specifically the examiner's statement that there was no evidence of OTCs for GERD prior to 2008, and that reliance on the absence of such evidence is impermissible under the Federal Circuit Court's holding in Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Veteran also indicated that he disagreed with the examiner's findings on the knee portion of the examination, but failed to state what exactly he disagreed with.  The Board first notes that the earliest evidence of medications in the record is not until the Veteran was prescribed Prilosec in 2008.  Therefore, the VA examiner's statement was not erroneous.  To the extent that the examiner relied on the absence of medications and treatment is rendering an opinion, the Board points out that the Federal Circuit Court's holding in Buchanan only applies to the Board as fact-finder and does not apply to the medical examiner.  Furthermore, the examiner provided sufficient rationale as to why the absence of such evidence was relevant to her conclusion.  As to the Veteran's disagreements regarding his knee examination, mere disagreement with the examiner's opinion is not tantamount to an allegation that the opinion itself was insufficient.

An adequate medical opinion is one that allows that Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The April 2014 VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology as related to GERD and knee disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-124 (2007).  Because the medical examination report contained clear conclusions with supporting data, as well as a reasoned medical explanation, the Board finds that the examination was adequate and an additional examination is not necessary.


ORDER

Entitlement to service connection for gastroesophageal reflux disease is denied.

Entitlement to a rating in excess of 10 percent for minimal arthritis, left knee is denied.




REMAND

As to the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD, the Board finds that remand is necessary in order to assist him in developing his claim.  The evidence shows that the Veteran has been diagnosed with several psychiatric disorders, to include PTSD, mood disorder, adjustment disorder, and depressive disorder.  The Joint Motion suggested medical evidence could corroborate the Veteran's alleged in-service events.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination with an appropriate clinician.  The claims file must be made available to and reviewed by the examiner.  In answering the following questions, the examiner should address the Veteran's purported service stressors and incidents as well as the medical evidence of record.

The examiner should, as much as possible, solicit details from the Veteran about the alleged in-service events, to include whether any assaults actually occurred.

a. The examiner must offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  If a diagnosis of PTSD is made, the examiner must identify the specific stressor(s) underlying the diagnosis.  Further, the examiner must comment on whether he or she believes that the Veteran experienced the claimed in-service stressors and whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's PTSD is the result of any in-service claimed event.

b. Regardless of whether the examiner determines that there is adequate evidence to support the occurrence of the Veteran's claimed stressors or determines that the clinical evidence supports a diagnosis of PTSD, the examiner should provide a diagnosis of any and all psychiatric disorders and specifically state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability)  that any diagnosed psychiatric disorder was incurred in, or is a result of, active duty service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

2. After completing the above and any other development deemed necessary, the RO should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


